                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

FRANK EDWIN PATE,                                    §
                                                     §
V.                                                   §    No. 3: l 9-cv-00735-S (BT)

KIMBERLY PRIEST JOHNSON et al.,                      §

                                                ORDER

            The United States Magistrate Judge made findings, conclusions and a recommendation in

     this case. Plaintiff filed objections, and the District Court has made a de nova review of those

     portions of the proposed findings and recommendation to which objection was made. The

     objections are overruled, and the Comt ACCEPTS the Findings, Conclusions and

     Recommendation of the United States Magistrate Judge.

            SO ORDERED.

            SIGNED July    -6?,
                           � )
                                2019.
